 

INTERCOMPANY REVOLVING LOAN AGREEMENT

 

This INTERCOMPANY REVOLVING LOAN AGREEMENT ("Loan Agreement"), dated as of July
31, 2013, is entered into by and between:

 

(1) Apollo Medical Management, Inc. ("Lender"); and

 

(2) Apollomed Care Clinic, a Professional Corporation ("Borrower").

 

In consideration of the covenants, conditions and agreements set forth herein,
the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1 "Advance" shall have the meaning given in Section 2.1 of the Loan Agreement.

 

1.2 "Business Day" shall mean any day on which commercial banks are not
authorized or required to close in the United States.

 

1.3 "Commitment" shall mean an amount equal to One Million Dollars
($1,000,000.00).

 

1.4 "Default" shall mean any event or circumstance not yet constituting an Event
of Default but which, with the giving of any notice or the lapse of any period
of time or both, would become an Event of Default.

 

1.5 "Event of Default" shall have the meaning given to that term in Section
5.01.

 

1.6 "GAAP" shall mean generally accepted accounting principles and practices as
promulgated by the Financial Accounting Standards Board and as in effect in the
United States from time to time, consistently applied. Unless otherwise
indicated in this Loan Agreement, all accounting terms used in this Loan
Agreement shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP.

 

1.7 "Governmental Authority" shall mean any domestic or foreign national, state
or local government, any political subdivision thereof, any department, agency,
authority or bureau of any of the foregoing, or any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

1.8 "Indebtedness" of any Person shall mean and include the aggregate amount of,
without duplication (a) all obligations of such Person for borrowed money, (b)
all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person to pay the deferred
purchase price of property or services (other than accounts payable incurred in
the ordinary course of business determined in accordance with generally accepted
accounting principles), (d) all obligations under capital leases of such Person,
(e) all obligations or liabilities of others secured by a lien on any asset of
such Person, whether or not such obligation or liability is assumed, (f) all
guaranties of such Person of the obligations of another Person; (g) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even if
the rights and remedies of the seller or lender under such agreement upon an
event of default are limited to repossession or sale of such property), (h) net
exposure under any interest rate swap, currency swap, forward, cap, floor or
other similar contract that is not entered to in connection with a bona fide
hedging operation that provides offsetting benefits to such Person, which
agreements shall be marked to market on a current basis, (i) all reimbursement
and other payment obligations, contingent or otherwise, in respect of letters of
credit.

 



 

 

 

1.9 "LIBOR Rate" shall mean the rate per annum, calculated to the nearest .01%,
at which U.S. dollar deposits are offered in the London interbank market for one
month periods as quoted in the "Money Rates" column of The Wall Street Journal
on the first Business Day of each calendar month. All computations of such
interest shall be based on a year of 360 days and actual days elapsed. Such
LIBOR Rate shall remain in effect until it is adjusted on the first Business Day
of the following calendar month.

 

1.10 "Loan Agreement" shall have the meaning set forth in the opening paragraph
of this document.

 

1.11 "Loan Documents" shall mean and include this Loan Agreement and any other
documents, instruments and agreements delivered to Lender in connection with
this Loan Agreement.

 

1.12 "Obligations" shall mean and include all Advances, debts, liabilities, and
financial obligations, howsoever arising, owed by Borrower to Lender of every
kind and description (whether or not evidenced by any note or instrument),
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising pursuant to the terms of any of the Loan Documents,
including, without limitation, all interest, fees, charges, expenses, reasonable
attorneys' fees (and expenses) and accountants' fees (and expenses) chargeable
to Borrower or payable by Borrower hereunder or thereunder.

 

1.13 "Person" shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
Governmental Authority.

 

1.14 "Termination Date" shall mean the fifth anniversary of the date of this
Loan Agreement.

 

ARTICLE 2

ADVANCES

 

2.1 Terms. Subject to the terms and conditions of this Loan Agreement, Lender
agrees to advance to Borrower from time to time and until the Termination Date,
such sums as Borrower may request (the "Advances") but which shall not exceed,
in the aggregate principal amount at any one time outstanding, the Commitment.
Advances shall be made in lawful currency of the United States of America and
shall be made in same day or immediately available funds. Each Advance shall be
in an amount equal to at least $10,000 or any integral multiple of $5,000 in
excess thereof and shall be made three Business Days after written request (or
telephonic request confirmed in writing). Subject to the terms and conditions
hereof, Borrower may borrow pursuant to this Section 2.1, prepay the Advances
and reborrow pursuant to this Section 2.1.

 

2.2 Payment of Outstanding Amounts.

 



 

 

 

(a) If not paid earlier, the outstanding principal and interest balance of all
Advances shall be due and payable to the Lender on the Termination Date.

 

(b) Not used.

 

2.3 Interest Payments. Interest on the outstanding principal balance under the
Advances shall accrue at the greater of 10% per annum or LIBOR Rate in effect.
All computations of such interest shall be based on a year of 360 days and
actual days elapsed for each day on which any principal balance is outstanding
under the terms of the Loan Agreement.

 

2.4 Interest Payments. All accrued and unpaid interest shall be due on the first
Business Day of each month. If not paid earlier, all outstanding accrued
interest hereunder shall be due and payable to the Lender on the Termination
Date.

 

2.5 Other Payment Terms.

 

(a) Manner. Borrower shall make all payments due to Lender hereunder in lawful
money of the United States and in same day or immediately available funds.

 

(b) Date. Whenever any payment due hereunder shall fall due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.

 

(c) Default Rate. From and after the occurrence of an Event of Default and
during the continuance thereof, Borrower shall pay interest on all Obligations
not paid when due, from the date due thereof until such amounts are paid in full
at a per annum rate equal to the three (3) percentage points in excess of the
rate otherwise applicable to Advances. All computations of such interest shall
be based on a year of 360 days and actual days elapsed.

 

2.6 Loan Account. The Obligations of Borrower to Lender hereunder shall be
evidenced by one or more accounts or records maintained by Lender in the
ordinary course of business. The accounts or records maintained by Lender shall
be presumptive evidence of the amount of such Obligations, and the interest and
principal payments thereon. Any failure so to record or any error in so doing
shall not, however, limit, increase or otherwise affect the obligation of
Borrower hereunder to pay any amount owning hereunder. Upon Lender's request,
Borrower shall execute a promissory note in favor of Lender.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

To induce Lender to enter into this Loan Agreement and to make Advances
hereunder, Borrower represents and warrants to Lender as follows:

 

3.1 Due Incorporation, etc. Borrower is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation.

 

3.2 Authority. The execution, delivery and performance by Borrower of each Loan
Document to be executed by Borrower and the consummation of the transactions
contemplated thereby (i) are within the power of Borrower and (ii) have been
duly authorized by all necessary actions on the part of Borrower.

 



 

 

 

3.3 Enforceability. Each Loan Document executed, or to be executed, by Borrower
has been, or will be, duly executed and delivered by Borrower and constitutes,
or will constitute, a legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors' rights generally and general principles
of equity.

 

ARTICLE 4

CONDITIONS TO MAKING ADVANCES

 

Lender's obligation to make the initial Advance and each subsequent Advance is
subject to the prior satisfaction or waiver of all the conditions set forth in
this Article 4.

 

4.1 Principal Loan Documents. Borrower shall have duly executed and delivered to
Lender: (a) the Loan Agreement; and (b) such other documents, instruments and
agreements as Lender may reasonably request.

 

4.2 Representations and Warranties Correct. The representations and warranties
made by Borrower in Article 3 hereof shall be true and correct as of the date on
which each Advance is made and after giving effect to the making of the Advance.
The submission by Borrower to Lender of a request for an Advance shall be deemed
to be a certification by the Borrower that as of the date of borrowing, the
representations and warranties made by Borrower in Article 3 hereof are true and
correct.

 

4.3 No Event of Default or Default. No Event of Default or Default has occurred
or is continuing.

 

4.4 Total Outstanding Advances. The total aggregate principal amount of
outstanding Advances does not exceed the Commitment.

 

ARTICLE 5

EVENTS OF DEFAULT

 

5.1 Events of Default. The occurrence of any of the following shall constitute
an "Event of Default" under this Loan Agreement and the Note:

 

(a) Failure to Pay. Borrower shall fail to pay (i) the principal amount of all
outstanding Advances on the Termination Date hereunder; (ii) any interest,
Obligation or other payment required under the terms of this Loan Agreement or
any other Loan Document on the date due and such failure shall continue for five
(5) Business Days after Borrower's receipt of Lender's written notice thereof to
Borrower; or (iii) any Indebtedness (excluding Obligations) owed by Borrower to
Lender on the date due and such failure shall continue for five (5) Business
Days after Borrower's receipt of Lender's written notice thereof to Borrower.

 

(b) Breaches of Covenants. Borrower shall fail to observe or perform any other
covenant, obligation, condition or agreement contained in this Loan Agreement or
any other Loan Document and (i) such failure shall continue for ten (10)
Business Days, or (ii) if such failure is not curable within such ten (10)
Business Day period, but is reasonably capable of cure within thirty (30)
Business Days, either (A) such failure shall continue for thirty (30) Business
Days or (B) Borrower shall not have commenced a cure in a manner reasonably
satisfactory to Lender within the initial ten (10) Business Day period; or

 



 

 

 

(c) Representations and Warranties. Any representation, warranty, certificate,
or other statement (financial or otherwise) made or furnished by or on behalf of
Borrower to Lender in writing in connection with any of the Loan Documents, or
as an inducement to Lender to enter into this Loan Agreement, shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished; or

 

(d) Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidation or custodian
of itself or of all or a substantial part of its property, (ii) be unable, or
admit in writing its inability, to pay its debts generally as they mature, (iii)
make a general assignment for the benefit of its or any of its creditors, (iv)
be dissolved or liquidated in full or in part, (v) become insolvent (as such
term is defined in 11 U.S.C. '101 (32), as amended from time to time), (vi)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (vii) take any action for the purpose of effecting any of the
foregoing; or

 

(e) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Borrower or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to Borrower or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) calendar days of commencement.

 

5.2 Rights of Lender upon Default.

 

(a) Acceleration. Upon the occurrence or existence of any Event of Default
described in Sections 5.1(d) and 5.1(e), automatically and without notice or, at
the option of Lender, upon the occurrence of any other Event of Default, all
outstanding Obligations payable by Borrower hereunder shall become immediately
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
the other Loan Documents to the contrary notwithstanding.

 

(b) Cumulative Rights, etc. The rights, powers and remedies of Lender under this
Loan Agreement shall be in addition to all rights, powers and remedies given to
Lender by virtue of any applicable law, rule or regulation of any Governmental
Authority, any transaction contemplated thereby or any other agreement, all of
which rights, powers, and remedies shall be cumulative and may be exercised
successively or concurrently without impairing Lender's rights hereunder.

 

ARTICLE 6

MISCELLANEOUS

 

6.1 Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Lender or
Borrower under this Agreement or the other Loan Documents shall be in writing
and telecopied, mailed or delivered to each party at its telecopier number or
address set forth below (or to such other telecopier number or address for any
party as indicated in any notice given by that party to the other party). All
such notices and communications shall be effective (a) when sent by Federal
Express or other overnight service of recognized standing, on the Business Day
following the deposit with such service; (b) when mailed by registered or
certified mail, first class postage prepaid and addressed as aforesaid through
the United States Postal Service, upon receipt; (c) when delivered by hand, upon
delivery; and (d) when telecopied, upon confirmation of receipt; provided,
however, that any notice delivered to Lender under Article 2 shall not be
effective until received by Lender.

 



 

 

 

LENDER: Apollo Medical Management, Inc.   700 N. Brand Blvd. Suite 220  
Glendale, California 91203   Attention: CFO         BORROWER: Apollomed Care
Clinic, a Professional Corporation   700 N. Brand Blvd. Suite 220   Glendale,
California 91203   Attention: CEO

 

6.2 Waivers; Amendments. Any term, covenant, agreement or condition of this Loan
Agreement or any other Loan Document may be amended or waived if such amendment
or waiver is in writing and is signed by Borrower and Lender. No failure or
delay by Lender in exercising any right hereunder shall operate as a waiver
thereof or of any other right nor shall any single or partial exercise of any
such right preclude any other further exercise thereof or of any other right. A
waiver or consent given hereunder shall be effective only if in writing and in
the specific instance and for the specific purpose for which given.

 

6.3 Successors and Assigns. This Loan Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of Borrower, Lender and their
respective successors and permitted assigns, except that Borrower may not assign
or transfer (and any such attempted assignment or transfer shall be void) any of
its rights or obligations under any Loan Document without the prior written
consent of Lender.

 

6.4 Set-off. In addition to any rights and remedies of Lender provided by law,
Lender shall have the right, without prior notice to Borrower, any such notice
being expressly waived by Borrower to the extent permitted by applicable law,
upon the occurrence and during the continuance of a Default or

an Event of Default, to set-off and apply against any Indebtedness, whether
matured or unmatured, of Borrower to Lender (including, without limitation, the
Obligations), any amount owing from Lender to Borrower. The aforesaid right of
set-off may be exercised by Lender against Borrower or against any trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of Borrower or against
anyone else claiming through or against Borrower or such trustee in bankruptcy,
debtor-in- possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by Lender prior to the occurrence
of a Default or an Event of Default. Lender agrees promptly to notify Borrower
after any such set-off and application made by Lender, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

6.5 No Third Party Rights. Nothing expressed in or to be implied from this
Agreement or any other Loan Document is intended to give, or shall be construed
to give, any Person, other than the parties hereto and thereto and their
permitted successors and assigns, any benefit or legal or equitable right,
remedy or claim under or by virtue of this Agreement or any other Loan Document.

 



 

 

 

6.6 Partial Invalidity. If at any time any provision of this Loan Agreement or
any of the Loan Documents is or becomes illegal, invalid or unenforceable in any
respect under the law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of the Loan Agreement or such other
Loan Documents, nor the legality, validity or enforceability of such provision
under the law of any other jurisdiction, shall in any way be affected or
impaired thereby.

 

6.7 Governing Law. This Loan Agreement and each of the other Loan Documents
shall be governed by and construed in accordance with the laws of the State of
California without reference to conflicts of law rules.

 

6.8 Construction. Each of this Loan Agreement and the other Loan Documents is
the result of negotiations among, and has been reviewed by, Borrower, Lender and
their respective counsel. Accordingly, this Loan Agreement and the other Loan
Documents shall be deemed to be the product of all parties hereto, and no
ambiguity shall be construed in favor of or against Borrower or Lender.

 

6.9 Entire Agreement. This Loan Agreement and the other Loan Documents, taken
together, constitute and contain the entire agreement of Borrower and Lender
with respect to the subject matter hereby and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.

 

IN WITNESS WHEREOF, the parties have executed this Loan Agreement as of the date
first set forth above.

 

  BORROWER:       APOLLOMED CARE CLINIC, A PROFESSIONAL CORPORATION       By:
/s/ Warren Hosseinion, M.D.   -----------------------------------   Name: Warren
Hosseinion, M.D.   Title:Chief Executive Officer       LENDER:       APOLLO
MEDICAL MANAGEMENT, INC.       By: /s/ Kyle Francis  
-----------------------------------   Name:Kyle Francis   Title: Chief Financial
Officer

 



 

 